Case 20-67718-bem      Doc 16    Filed 07/13/20 Entered 07/13/20 13:57:39         Desc Main
                                 Document     Page 1 of 4


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                                    :      CASE NO. 20-67718-BEM
                                          :
GEORGIA CENTRAL                           :
UNIVERSITY INC.,                          :
                                          :      CHAPTER 11
                                          :
              DEBTOR.                     :

  UNITED STATES TRUSTEE'S OBJECTION TO DEBTOR’S MOTION FOR
             AUTHORITY TO USE CASH COLLATERAL

       Comes now Nancy J. Gargula, the United States Trustee for Region 21, in
furtherance of her administrative responsibilities imposed by 28 U.S.C. § 586(a), files the
following Objection to the “Motion for Authority to Use Cash Collateral” (the “Motion”)
[Docket No. 13] filed by Georgia Central University, Inc. (the “Debtor”) in the above-
captioned case, and in support therefor states as follows:
       1.     This Court has jurisdiction to hear and determine this Objection.
       2.     Pursuant to 28 U.S.C. § 586(a)(3), the United States Trustee is charged with
administrative oversight of the bankruptcy system in this District. Such oversight is part
of the United States Trustee’s overarching responsibility to enforce the laws as written by
Congress and interpreted by the courts. See United States Trustee v. Columbia Gas
Systems, Inc. (In re Columbia Gas Systems, Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994)
(noting that the United States Trustee has “public interest standing” under 11 U.S.C. §
307 which goes beyond mere pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re
Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the United Stated Trustee
as a “watchdog”).
       3.     Under 11 U.S.C. § 307, the United States Trustee has standing to be heard
on the issues raised by this Objection.
       4.     The Debtor filed its voluntary petition under Chapter 11 of the Bankruptcy
Case 20-67718-bem      Doc 16   Filed 07/13/20 Entered 07/13/20 13:57:39         Desc Main
                                Document     Page 2 of 4


Code on July 1, 2020 and remains as a debtor-in-possession. Todd E. Hennings was
appointed by the United States Trustee to serve as the subchapter V trustee in this case.
       5.     Attached to the Motion as Exhibit “I” is a budget showing the Debtor’s
proposed disbursements for July and August 2020. The United States Trustee questions
the propriety of several budgetary expenses as shown on the attached budget. These
items include expense for the following items: “car”, “auditor’s fee”, and “property
manager’s fee.” Moreover, the Debtor should be obligated to provide the United States
Trustee a detailed breakdown of payroll expenses for July and August 2020.


       WHEREFORE, based on the forgoing, the United States Trustee objects to the
Debtor’s Motion and respectfully requests to be heard at a hearing on this matter.


                                                 Respectfully submitted,
                                                 NANCY J. GARGULA
                                                 UNITED STATES TRUSTEE
                                                 REGION 21

                                                  /s David S. Weidenbaum
                                                 DAVID S. WEIDENBAUM
                                                 Georgia Bar No. 745892
                                                 Trial Attorney
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Dr., SW
Atlanta, GA 30303
404.331.4437
david.s.weidenbaum@usdoj.gov

                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Objection to Debtor’s
Motion for Authority to Use Cash Collateral was this day sent to the following by
electronic mail:

Aaron Anglin
Attorney for Debtor
aanglin@joneswalden.com
Case 20-67718-bem    Doc 16    Filed 07/13/20 Entered 07/13/20 13:57:39   Desc Main
                               Document     Page 3 of 4




Todd E. Hennings
Subchapter V Trustee
thennings@maceywilsensky.com



      This the 13th day of July 2020.
                                              /s David S. Weidenbaum
                                             DAVID S. WEIDENBAUM
Case 20-67718-bem   Doc 16   Filed 07/13/20 Entered 07/13/20 13:57:39   Desc Main
                             Document     Page 4 of 4
